OPINIÓN DISIDENTE EMITIDA POR
EL JUEZ PRESIDENTE SEÑOR HERNÁNDEZ.
La única cuestión fundamental a discutir en el presente recurso es la de si la niña Margarita, nacida en 10 de octu-bre de 1917 debe estar en compañía de su padre natural Francisco Colón o de su madre también natural Teresa So-jas, que reclama su entrega mediante habeas corpus.
Ciertamente que con arreglo al artículo 222 enmendado del Código Civil • vigente, al padre corresponde la patria potestad sobre la referida niña y no concurre motivo legal alguno de los que expresa el artículo 236 del mismo código para que se le prive de la patria potestad o se le suspenda el ejercicio de ella. Sin embargo, opino que no es requisito esencial para el ejercicio de la patria potestad que la niña viva en compañía del padre, pues si así fuera el hijo que al nacer fuera reconocido por su padre natural, sin vivir éste con la madre, debería ser entregado a aquel, privándolo así de los cuidados de su madre, la lactancia inclusive, el cual sería un acto inhumano en contradición con el principio de que la patria potestad no es un beneficio para el padre o pana la madre, sino para el niño que de ella necesita.
El artículo 223 del Código Civil al reconocer derechos ai padre y a la madre respecto de sus hijos no' emancipados, no otorga esos derechos exclusivamente al padre como lo hacía expresamente el artículo 155 del Código Civil Español. El deber de alimentar a los hijos incumbe tanto al padre como a la madre.
Reproduzco la doctrina ya consignada en la opinión disi-dente que con mi ilustrado compañero el Juez Sr. Hutchison emití en el caso de Arbona v. Torres, 24 D. P. R. 456 a 462, corroborada por ,1a opinión de los tratadistas Manresa y Scaevola, en cuanto a la niña Rosa nacida en el año de 1912, cuya entrega reclamaba el padre a su madre natural. Eu *887el presente caso, como hemos indicado antes, la niña Margarita nació en el año de 1917 y necesita más que la Rosa de los cuidados de' sn madre.
Es de confirmarse la sentencia apelada de la corte infe-rior, ordenando que la niña Margarita quede en la compañía y bajo el cuidado de sn madre Teresa Rojas.